NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICE EDWARDS,                                No. 16-56043

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01014-ODW-
                                                AGR
 v.

CINELOU FILMS; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Patrice Edwards appeals pro se from the district court’s judgment dismissing

her copyright action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6),

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Edwards’s request for oral
argument, set forth in her opening brief, is denied.
      The district court properly dismissed Edwards’s copyright infringement

action because, as a matter of law, Edwards’s works titled “Witch” and defendants’

film The Last Witch Hunter are not substantially similar under the extrinsic test.

See Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620, 624 (9th Cir. 2010) (setting

forth the extrinsic test to assess substantial similarity between specific expressive

elements of copyrighted works, such as plot, sequence of events, themes, mood,

setting, pace, and characters); Funky Films, Inc. v. Time Warner Entm’t Co., 462
F.3d 1072, 1076-78 (9th Cir. 2006) (substantial similarity may be decided as a

matter of law by applying the extrinsic test).

      We do not consider matters not properly raised before the district court.

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Defendants’ request for judicial notice (Docket Entry No. 13) is denied.

      AFFIRMED.




                                           2                                    16-56043